Citation Nr: 1329504	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-36 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as asbestosis, due to asbestos exposure. 

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to due to asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy Reserves from 
January 1947 to November 1951, and in the Marine Corps from 
December 1951 to December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2012 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, denied the claims for service 
connection for asbestosis and sleep apnea.

In May 2013, the Board remanded the matter to the RO or the 
Appeals Management Center (AMC) for necessary development.  
The matter has been returned to the Board.  

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA electronic claims file associated with 
the Veteran's claims.  The Board has reviewed the documents 
in both the paper claims file and the electronic claims file 
in rendering this remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

Additional action is needed prior to appellate review in 
order to accomplish the directives issued in the May 2013 
Board Remand which were set forth in order to fulfill the 
duty to assist the Veteran in the development of his claim.  
See 38 C.F.R. § 3.159 (2012).  

The May 2013 remand directed that the RO or the AMC contact 
the Veteran and obtain information that would facilitate 
obtaining records from Dr. Sconefield, a doctor the Veteran 
claims has diagnosed and treated his asbestos-related lung 
disease.  The letter sent to the Veteran from the AMC in May 
2013 was general and did not specifically request such 
records, nor did it name Dr. Sconefield.  The Veteran, in a 
hand-written response dated in May 2013, re-iterated his 
assertions that Dr. Sconefield's records would support his 
case.  On remand, a specific request for these records 
should be accomplished.  

Additionally, the AMC must insure that the claim has been 
developed consistent with the guidelines for considering 
asbestos compensation claims provided in the VA Adjudication 
Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 
1, Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."  Also, the Board notes that an opinion by the VA 
General Counsel discusses the development of asbestos 
claims.  VAOPGCPREC 4- 00 (April 13, 2000).  

The Board observed in May 2013 that the record shows that in 
May 2012, the National Personnel Records Center (NPRC) 
confirmed that the Veteran had service from January 1947 to 
November 1951 and associated his Navy Reserves records 
corresponding to this period with the claims folders.  NPRC 
also indicated that the Veteran performed no active duty 
other than for training purposes and noted that it had sent 
all available requested records.  These records showed that 
the Veteran served aboard the U.S.S. Rochester for training 
from August 1947 to September 1947.  

During an August 2012 Informal Conference, a Decision Review 
Officer conceded the Veteran's exposure to asbestos in 
service with the Navy Reserves.  However, the Board noted it 
had been unable to determine, based on the evidence of 
record, if the Veteran was exposed to asbestos during 
service and if so the extent of exposure.  The Board ordered 
that further development be undertaken, specifically that 
the NPRC be contacted, to determine whether the Veteran was 
exposed to asbestos and the extent of such exposure.  
Although there is reference to the AMC contacting the NPRC 
for records related to asbestos exposure in the May 2013 
letter to the Veteran, and there appears to be a contact 
made in May 2013, the response appears to be a copy of the 
Veteran's record of service (NAVMC 118(3)-PD).  This does 
not comply with the remand directive, as the Board had 
directed the following: Request that the appropriate office 
indicate whether it was likely that the Veteran was exposed 
to asbestos in the course of his assigned duties as 
reflected in his service records.  

Finally, following the completion of these actions, the 
claim should be returned to the examiner who conducted the 
August 2013 examinations for an addendum addressing any 
additional pertinent evidence obtained.  

In August 2013 argument, the Veteran's representative from 
the American Legion argued that the AMC did not satisfy the 
remand directives inasmuch as the NPRC was not contacted for 
certain information as set forth in the remand.  He also 
observed that the Veteran served on a World War II naval 
vessel, the U.S.S. Rochester, and as such the likelihood of 
asbestos exposure should be determined.  

The Board finds the actions taken by the AMC were not in 
substantial compliance and this matter must be returned to 
the AMC for further consideration.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Contact the Veteran and request 
that he provide appropriate information 
and release forms to obtain treatment 
records from Dr. Sconefield.  All 
efforts to obtain additional evidence 
must be documented in the claims 
folder. 

If the AMC/RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claims; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence. 38 U.S.C.A. § 
5103A (b) (2) (West 2002); 38 C.F.R. 
§ 3.159(e) (1) (2012). 

2.  Contact the NPRC or other 
appropriate source to determine the 
probability of exposure to asbestos for 
the Veteran during his service.  
Request that the appropriate office 
indicate whether it was likely that the 
Veteran was exposed to asbestos in the 
course of his assigned duties as 
reflected in his service records. 

Document all attempts to obtain 
additional information and indicate in 
the request that a response is 
required.  If efforts to obtain these 
records are unsuccessful, notify the 
Veteran and describe any further action 
to be taken by the AMC/RO with respect 
to the claims.

3.  Return the claims folder to the 
examiner who provided the August 2013 
opinions (or a suitable substitute) for 
the preparation of an addendum to the 
reports, reflecting comments on any 
additional evidence obtained.  In light 
of any new evidence, the examiner 
should specifically determine whether 
it is as likely as not (a 50 percent or 
greater probability) that any 
identified respiratory disability is 
etiologically related to any incident 
of the Veteran's military service, to 
include his presumed exposure to 
asbestos for purposes of this remand 
only. 

The examiner should opine whether it is 
at least as likely as not (50 percent 
or greater probability) that sleep 
apnea began in or is related to a 
period of active service. 

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
sleep apnea was due to the Veteran's 
respiratory disorder. 

Also, is there a 50 percent probability 
or greater that the Veteran's current 
sleep apnea was aggravated (i.e., 
worsened beyond the natural progress) 
by the Veteran's respiratory disorder.  
If the examiner determines that sleep 
apnea is aggravated by the respiratory 
disorder, the examiner should report 
the baseline level of severity of sleep 
apnea prior to the onset of aggravation 
and the increased manifestations which, 
in the examiner's opinion, are 
proximately due to the respiratory 
disorder. 

The examiner should provide a rationale 
for any opinion rendered and should 
attempt to reconcile any contradictory 
evidence of record.

If the examiner is unable to offer the 
requested opinion, it is essential that 
the examiner offer a rationale for the 
conclusion that an opinion could not be 
provided without resort to speculation, 
together with a statement as to whether 
there is additional evidence that could 
enable an opinion to be provided, or 
whether the inability to provide the 
opinion is based on the limits of 
medical knowledge.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2011).

4.  After completing the requested 
actions, and any additional 
notification and/or development 
warranted, readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, furnish the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and afford an appropriate time 
period for response before the appeal 
is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



